Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northgate Reports Third Quarter Cash Flow of $50.5 million << Cash on Hand Reaches $235.9 million Notice: Conference Call and Webcast Today at 10:00 am ET Dial in: +416-644-3425 or 1-800-594-3790 >> VANCOUVER, Nov. 3 /CNW/ - (All figures in US dollars except where noted) - Northgate Minerals Corporation ("Northgate" or the "Corporation") (TSX: NGX; NYSE Amex: NXG) today announced its financial and operating results for the fiscal quarter ended September 30, 2009. << Third Quarter 2009 Highlights - Generated excellent cash flow from operations of $50.5 million or $0.20 per share, for a year-to-date total of $145.7 million - Reported adjusted net earnings of $7.7 million or $0.03 per share - Produced 80,791 ounces of gold and 11.9 million pounds of copper at an average net cash cost of $539 per ounce of gold - Sold 85,397 ounces of gold at a realized price of $982 per ounce and 12.8 million pounds of copper at a realized price of $3.39 per pound - Successfully completed an equity offering for net proceeds of $88.5 million to fund the development of the Young-Davidson mine - Northgate's cash balance at the end of the third quarter 2009 was $235.9 million - Successful organic growth at Northgate's operations: - Discovered a significant extension of mineralization at Fosterville, confirming that the Phoenix fault system continues down plunge - Discovered a new gold zone located 300 metres (m) east of current reserves at Young-Davidson. The new zone is completely open down dip. In addition to this discovery, Northgate also reported drill results for 29 shallow diamond drill holes located in and around historic mine workings immediately east of current reserves, which have the potential to add to the 2.8 million ounces of reserves already on the property - Identified approximately 870,000 tonnes of additional mineral reserves containing 93,000 ounces at Stawell, extending the mine- life until Q2-2012 >> Ken Stowe, President and CEO, stated: "Northgate continued to generate excellent cash flow from operations in the third quarter and is poised to generate our highest annual operating cash flow in 2009, which is highlighted by another record year of gold production. In addition to this milestone, we have made great strides at the Young-Davidson project through the signing of an Impact and Benefits Agreement with the Matachewan First Nation, the completion of a positive pre-feasibility study and an $88.5 million equity offering at the end of September to fund the development of the new Young-Davidson mine. The feasibility study is well underway and we have approved the restart of ramp development and shaft dewatering in the fourth quarter in advance of breaking ground on construction of the new mine infrastructure in 2010. With our treasury in excellent shape, we look forward to building Young-Davidson over the next two years and creating additional value for our shareholders during the same period through continued reserve additions at our mines and projects." Financial Performance Northgate recorded consolidated revenue of $120.2 million in the third quarter of 2009, compared with $99.3 million in the same period last year.
